Exhibit 10(s)

MAINE PUBLIC SERVICE COMPANY

DEFERRED COMPENSATION PLAN

FOR OUTSIDE DIRECTORS

DEFERRED COMPENSATION AGREEMENT

AGREEMENT made this day of             , between Maine Public Service Company, a
Maine corporation (“Company”) and             , a member of the Company’s Board
of Directors (“Director”).

WHEREAS, the Company maintains the Maine Public Service Company Deferred
Compensation Plan for Outside Directors (“Plan”) to provide directors of the
Company with an opportunity to defer their compensation; and

WHEREAS, the Director and the Company desire to enter into an agreement under
which the Director shall, pursuant to the terms of the Plan, defer compensation,
subject to the terms, conditions and restrictions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein, IT IS AGREED:

1. DEFERRAL ELECTION. Director hereby elects to defer receipt of the following
amounts which otherwise are payable for services rendered subsequent to the date
of this Agreement in calendar year 2000 and in each calendar year thereafter.

[ELECT (i) OR (ii).]

¨   (i) all fees (annual retainer, meeting fees and, if applicable, committee
chairperson retainer)

¨   (ii) % of the annual retainer and % of meeting fees (and, if applicable,
committee chairperson retainer)

Solely for purposes of valuing the amounts deferred, such amounts shall be
deemed invested as follows:

[ELECT (i), (ii) OR (iii).]

¨  (i) entirely in Maine Public Service Company common stock (“Shares”)

¨  (ii) entirely in five-year U.S. Treasury notes (“Treasuries”)

¨  (iii) % in Shares and % in Treasuries



--------------------------------------------------------------------------------

2. DEFERRAL ACCOUNT. The Company shall establish an account which shall be
identified as the Director’s “Deferral Account” (hereinafter “Account”) and
shall adjust the Account as follows:

(a) At the end of each calendar month for which fees are otherwise payable,
credit such Account:

(i) to the extent it is deemed invested in Treasuries, with the amount, if any,
deferred during such period;

(ii) to the extent it is deemed invested in Shares, with the number of Shares
that could have been purchased with the amounts, if any, deferred during such
period, at the fair market value of a Share on the day (or days) the fees would
have been paid in the absence of a deferral election; and

(b) As of the first day of each calendar month:

(i) debit such Account by the amount or by the number of Shares, if any, paid to
the Director or the Director’s designated beneficiary during the preceding
calendar month;

(ii) credit such Account after making the debit adjustment described in
subsection (i):

(A) to the extent it is deemed invested in Treasuries, with interest on the
balance as of the first day of the preceding month at the rate paid on
Treasuries on the first day of the calendar year in which the interest is to be
credited;

(B) to the extent it is deemed invested in Shares, with any dividends paid
during such period on the Shares credited to the Account as of the first day of
the preceding month; and

to the extent such Account is deemed invested in Shares, adjust the number of
Shares to reflect any stock split or stock dividend.

3. PAYMENT TO DIRECTOR. The amount credited to the Director’s Account shall be
paid to the Director in the following manner:

[ELECT (i) OR (ii) ONLY IF THIS IS THE FIRST DEFERRED COMPENSATION

AGREEMENT THAT YOU HAVE EXECUTED UNDER THE PLAN.]



--------------------------------------------------------------------------------

¨  (i) a lump sum

¨  (ii) substantially equal consecutive monthly installments over a period of
(            ) years (DESIGNATE NUMBER OF YEARS NOT EXCEEDING TEN).

Payment shall be made on or shall commence with the first day of the month
following the date on which the Director ceases to serve on the Company’s Board
of Directors.

4. PAYMENT TO BENEFICIARY. The amount credited to the Director’s Account at the
time of the Director’s death under this Agreement and all prior deferred
compensation agreements executed by the Director under the Plan shall be paid to
the Director’s designated beneficiary in the following manner:

[ELECT (i) OR (ii) ONLY IF THIS IS THE FIRST DEFERRED

Compensation Agreement that you have executed under the Plan or you wish to
change a prior election.]

¨  (i) a-lump sum

¨  (ii) substantially equal consecutive monthly installments over a period of
                     (                    ) years (DESIGNATE NUMBER OF YEARS NOT
EXCEEDING TEN) unless payment previously commenced in accordance with Section 3
of this Agreement, in which event payment shall continue to be made in
substantially equal consecutive monthly installments over the remaining term
that installments were to be paid in accordance with such section.

Payment shall be made or commence as soon as practicable following the date of
death, unless payment is continuing pursuant to Section 3 of this Agreement.

5. DESIGNATION OF BENEFICIARY. The Director may from time to time, by completing
and signing a form furnished by the Company, designate any person or persons,
who may be designated concurrently, contingently or successively, the Director’s
estate, or any trust or trusts created by the Director, to receive amounts which
are payable under this Agreement to the Director’s designated beneficiary or
beneficiaries. Each beneficiary designation shall revoke all prior designations
and will be effective only when filed in writing with the Committee appointed to
administer the Plan. If the Director fails to designate a beneficiary or if a
beneficiary dies before the date of the Director’s death and no contingent
beneficiary has been designated, then the amounts which are payable as aforesaid
shall be paid to the Director’s estate or other successor in interest.

6. ADMINISTRATION. The members of the Committee appointed pursuant to Section 7
of the Plan (the “Committee”) shall have the responsibility of construing and
interpreting this



--------------------------------------------------------------------------------

Agreement and the Plan. The determinations and conclusions of the Committee
shall be binding on the parties hereto.

7. AMENDMENT. This Agreement, excluding Section 1, may be amended by written
agreement of the Company and the Director. Section 1 may not be amended.

8. TERMINATION. This Agreement shall terminate upon the earlier of (i) the
Director’s delivery to the Committee of a written notice of termination, or
(ii) termination of the Plan. In the event of termination of the Agreement, the
Company shall continue to hold the amounts deferred hereunder until said amounts
become payable as provided herein.

9. MISCELLANEOUS.

(a) UNSECURED PROMISE. This Agreement shall not be construed to create or
require the Company to create a trust of any kind to fund the amounts payable
hereunder. To the extent the Director or any other person acquires a right to
receive payments from the Company, such right shall be no greater than the right
of any unsecured general creditor of the Company.

(b) ASSIGNMENT. The right of the Director or any other person to payments under
this Agreement shall not be subject to alienation, assignment, garnishment,
attachment, execution or levy of any kind, and any attempt to cause such
payments to be so subject shall not be recognized by the Company.

(c) CONTINUED SERVICE AS A DIRECTOR. This Agreement does not give the Director
any right to be retained in the service of the Company or any of its
subsidiaries.

(d) PLAN PROVISIONS INCORPORATED BY REFERENCE. All of the applicable terms and
restrictions of the Plan are hereby incorporated by reference, and shall have
the same force and effect as if they were separately restated herein.

(e) HEADINGS. All captions or headings contained herein are for convenience only
and shall not be deemed part of the Agreement.

(f) GOVERNING LAW. This Agreement shall be construed and enforced in accordance
with Maine law.

(f) SEVERABILITY. In the event that any provision of this Agreement shall be
held invalid, it shall not affect the validity of the remainder of the
Agreement.

(g) ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
parties and all prior representations, promises or statements are merged herein.

(h) BINDING AGREEMENT. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Director and the
Director’s heirs, executors, administrators and legal representatives.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Director has executed this Agreement as of the
date first above written.

MAINE PUBLIC SERVICE COMPANY (“Company”)

By

Its

Director

Persons who have Executed the above Deferred Compensation Agreement:

 

Individual

   Date Executed    Date Terminated

David N. Felch

   1/24/2003   

Lance A. Smith

   12/6/2002    1/1/2009

Robert E. Anderson

   1/7/2000   

Richard G. Daigle

   1/7/2000   